Citation Nr: 1546534	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1974 to April 1978. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma due to generator noise while in active service.  

2.  The Veteran's bilateral hearing disability did not manifest during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.

3.  The Veteran's tinnitus began during his active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in June 2013.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for his hearing loss.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination in March 2014 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

It is noted that the Veteran's claim was held open following the Veteran's Board hearing at his request to allow him to obtain a medical opinion of record, but no opinion was submitted.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for a Bilateral Hearing Loss Disability

The Veteran seeks service connection for a bilateral hearing loss disability.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).
In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran contends that he has a bilateral hearing loss disability due to noise exposure from working near loud generators in service.  Service records show that the Veteran served as an environmental systems repairmen during service; therefore, the Veteran's noise exposure in service is conceded by the Board.  The Veteran is competent to describe being exposed to loud noise such as explosions. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must be shown to cause the hearing loss.

At the outset, the Board finds that the Veteran is not entitled to presumptive service connection for sensorineural hearing loss of the bilateral ears.  As will be discussed, audiometric testing at the Veteran's separation physical did not reveal hearing loss for VA purposes.  Following service, the Veteran testified at his May 2015 hearing that the earliest post-service medical treatment records are dated in 2012, and the Veteran was separated from active duty in 1978.  As such, no diagnosis of sensorineural hearing loss of the right ear is shown to have been made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

While continuity of symptomatology may also be used to establish service connection for a chronic disability such as sensioneural hearing loss, the Veteran specifically denied experiencing any hearing loss at separation, and as noted audiometric testing at that time also failure to show hearing loss in either ear.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At a March 2014 examination, the Veteran was diagnosed with sensorineural hearing loss in both ears.  The measure of pure tone threshold levels, in decibels, at the noted frequencies were:




HERTZ


1000
2000
3000
4000
RIGHT
50
55
55
60
LEFT
55
55
60
60

Therefore, as noted above, the Veteran has been diagnosed with bilateral hearing loss, and it has been conceded that he had in-service noise exposure.  However, it is the final element of Shedden, the nexus element, where the Veteran's claim for service connection for hearing loss fails.

In March 2014 the Veteran was afforded a VA examination to determine whether he had hearing loss for VA purposes and to assess the etiology of his hearing loss.  At that examination, the Veteran reported constant hearing loss in both ears.  Upon examination, the examiner found that the Veteran had sensorineural hearing loss in both ears.  However, due to the absence of any hearing loss during his period of service, the examiner found that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to his military service.  The examiner further cited studies from the Institute of Medicine opining that a delay of many years in the onset of noise induced hearing loss following an earlier noise exposure to be extremely unlikely, and that most pronounced effects of noise exposure on pure tone thresholds are measured immediately following exposure.  

The Veteran himself has attempted to relate the current diagnosis of his hearing loss to his noise exposure in service at a May 2015 Board hearing.  However, while the Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and noise exposure, and may be competent to provide opinions on some medical issues, an opinion as to the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.  Thus, while the Veteran reported in his notice of disagreement that he had experienced hearing loss since service, audiometric testing at his discharge did not actually show hearing loss at that time.

Because the opinion of the VA examiner has not been rebutted or challenged, it remains the most probative evidence.  For service connection to be granted for the Veteran's hearing loss, the Veteran would need to submit a medical opinion that refuted the examiner's conclusion and provided a rationale for why his hearing loss was the result of his military noise exposure.  This has not been done.  As such, the Board has no option but to find that the weight of the competent and credible evidence establishes that the current diagnosis of bilateral hearing loss did not manifest in service, the Veteran did not have chronic or recurrent hearing loss symptoms in service or soon after service, the hearing loss first manifested many years after service separation, and it is not medically related to injury or other incident of active service to include noise exposure in service.

Therefore, for the reasons discussed above, the Board finds that service connection for bilateral hearing loss is not warranted and the claim is therefore denied.  

Entitlement to Service Connection for Tinnitus

The Veteran filed a claim for service connection for tinnitus in June 2013, asserting that his in-service noise exposure caused his current tinnitus.  The Veteran asserted in his November 2013 notice of disagreement to the RO's denial of service connection that his tinnitus began during active duty.  

The Board notes that at his March 2014 VA examination the Veteran reported intermittent tinnitus in both ears.  At his May 2015 Board hearing he reiterated these reports, stating that he could not remember exactly when his tinnitus began but that he had experienced it for as long as he could remember, and that he knew he had heard constant ringing while working near generators in-service.  

With respect to the Veteran's tinnitus, consideration has been given to the Veteran's assertion that his tinnitus had its onset in service or is etiologically related thereto.  He is again deemed competent to identify the symptoms of tinnitus, i.e., ringing in the ears.  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has presented competent lay evidence of in-service noise exposure and he has essentially reported that his tinnitus has existed since his noise exposure in service.  

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


